DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2018/041755 filed 6/12/2018.
Acknowledgment is made of provisional application 62/532,560 filed 7/14/2017.
Claims 1-16 are pending. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moravek et al. (US 2015/0203716). 
	Regarding claim 1: Moravek is directed to a curable film forming composition comprising:
(a) an polymeric resin (ii) comprising reactive functional groups ([0005]) (equivalent to a polymeric binder). 
(b) a curing agent comprising functional groups that are reactive with the binder or optional binder.
(c) a polysiloxane resin comprising terminal active hydrogen groups ([0016] Moravek). Suitable polysiloxanes include those containing aromatic groups. Specifically, the polysiloxane formula (I) includes R2 groups that are terminal and R1 groups of a monovalent hydrocarbon group, wherein the monovalent hydrocarbon group can be an aromatic group. See [0017] and [0020] Moravek. An aromatic group including pendent phenyl groups are defined by the present invention as an “aromatic functional” group. 
While a specific curable film forming composition comprising all of (a) (b) and (c) above, namely a composition comprising (A) the optional polymer binder (ii), a (B) the curing agent and (C) an polysiloxane comprising aromatic functional groups, is not specifically disclosed in a single curable film, it would have been obvious to have selected such a curable film since they are taught as suitable, and would have been easily selected from a limited number of options. 
Regarding claim 2: The polymeric binder (ii) includes an acrylic polyol prepared from a monomer mixture comprising a hydroxyl functional monomer. The curing agent (b) 
Regarding claim 3: An epoxide functional acrylic polymer is disclosed ([0055] Moravek).
Regarding claim 4: The binder comprises an acrylic polyol or polyester polyol ([0061] – [0064]). 
Regarding claim 5: An acrylic binder comprising carbamate functional groups is disclosed ([0067] Moravek).
Regarding claim 6: Polyisocyanates and aminoplasts curing agents are disclosed ([0072] Moravek). 
Regarding claim 7: Both polymers (i) and (ii) can include active hydrogen groups on the polysiloxane resin comprise hydroxyl or carboxylic acid groups. ([0016] and [0060]). 
Regarding claim 8: The polysiloxane can comprise urethane groups ([0047]) as well as ether groups ([0040]). 
Regarding claim 9: The polysiloxane polymer is present in an amount of at least 10% by weight based on the total resin solids in the binder composition. Given that component (ii) is optional and component (b) is a curing agent used in an amount of 30-60% by weight based on the total resin solids in the film forming composition, it is clear 
Regarding claims 10-11: A coated substrate comprising A) and B) is disclosed ([0006]). 
Regarding claim 12: A multicomponent composite coating comprising a basecoat that includes pigmented basecoat ([0094] [0098] [0112]) and the curable film forming composition is applied to the basecoat ([0098]) (equivalent to a first film forming composition applied to a substrate to form a colored base coat and a second transparent film forming composition applied on top of the base coat to form a clear top coat, wherein the transparent film forming composition comprises the curable film forming composition of claim 1). 
Regarding claim 13: Example 1 comprises primed substrate wherein the pigmented base is coated with the transparent coating ([0112]).
Regarding claim 14: A method of forming a composite coating on a substrate comprising (A) applying a first film forming composition to at least a portion of a substrate to form a colored based coat  ([0094] [0098] [0112]) and (B) applying a second transparent film forming composition to at least a portion of the base coated formed in step (A) ([0094]) prior to substantially curing the first film forming composition to form a clear top coat thereon, wherein the transparent film forming composition comprises the 
Regarding claim 15: Example 1 utilizes a primer layer on the substrate prior to applying the first film forming basecoat composition of step (A) wherein the first coating composition is applied directly onto the primer coating ([0112]).
Regarding claim 17: The substrate is held at a temperature for a time sufficient to substantially cure the composite coating after all coating compositions have been applied to the substrate, as demonstrated in Example 1 ([0113]). See also [0105]. 
	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moravek as applied to claim 15 above, and further in view of Eibon et al. (US 2012/0107584).
Regarding claim 16: Example 1 of Moravek utilizes primed cold roll steel panels with ED6060 electrocoat available from ACT Laboratories, although it is not known if the electrocoat is cured prior to the basecoat. 
Eibon is directed to a coating composition wherein the substrate utilized is the same in Moravek, namely cold roll steel panels with ED6060 electrocoat available from ACT Laboratories. The panels are cured prior to the basecoat applied to the primer coating. One skilled in the art would have been motivated to have cured the ED6060 electrocoat in Moravek since it is standard practice to cure the primer coating prior to 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764